IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2592 Disciplinary Docket No. 3
                                            :
JAMES HERBERT WOLFE, III                    :   Board File No. C1-19-140
                                            :
                                            :   (Supreme Court of New Jersey,
                                            :   D-4 September Term 2018)
                                            :
                                            :   Attorney Registration No. 32057
                                            :
                                            :   (Out of State)
                                            :

                                         ORDER

PER CURIAM
              AND NOW, this 17th day of May, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

James Herbert Wolfe, III, is suspended from the practice of law in the Commonwealth of

Pennsylvania for one year. He shall comply with all the provisions of Pa.R.D.E. 217.